         Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 RICHARD J. LACHANCE,

          PLAINTIFF,                             Case No.:

 v.

 NORTHSTAR LOCATION
 SERVICES, LLC and BARCLAYS                      JURY TRIAL DEMANDED
 BANK DELAWARE,

          DEFENDANTS.

                                     COMPLAINT

         COMES NOW the above-named Plaintiff, by and through the undersigned
counsel, and hereby files this Complaint for violations of the Fair Debt Collection
Practices Act and Georgia’s Fair Business Practices Act against the above-named
Defendants. In support hereof, Plaintiff shows this Honorable Court as follows:
                            JURISDICTION AND VENUE
1. This action arises out of Defendants’ illegal and improper efforts to collect a
      consumer debt in violation of the Fair Debt Collection Practices Act, 15 U.S.C.
      §§ 1692 et seq. (the “FDCPA”) and Georgia’s Fair Business Practices Act,
      O.C.G.A. § 10-1-390 et seq. (the “FBPA”), and Plaintiff’s claims under these
      statutes are so related that they form the same case or controversy.
2. This Court has jurisdiction over this matter pursuant to 15 U.S.C. § 1692k and
      28 U.S.C. §§ 1331, 1337, and 1367.



                                        Page 1 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 2 of 12




3. This Court has personal jurisdiction over the Defendants for the purposes of this
   action because the Defendants transacts business in the State of Georgia and the
   committed acts that form the basis for this suit occurred within the State of
   Georgia.
4. Venue is proper in the Northern District of Georgia pursuant to 28 U.S.C. §§
   1391 because many of the acts and transactions giving rise to this action as
   alleged in this complaint occurred in this District and Defendants regularly seek
   to collect debts from consumers residing in this District and in the Atlanta
   Division.
                                    PARTIES
5. Plaintiff is a natural person who is a resident of Gwinnett County, Georgia, and
   is a “consumer” as is defined by 15 U.S.C. § 1692a(3), and a person affected by
   a violation of the FDCPA with standing to bring this claim under 15 U.S.C. §
   1692k(a).
6. Plaintiff is a “consumer” as that term is defined by O.G.C.A. § 10-1-392(a)(6).
7. Defendant NORTHSTAR LOCATION SERVICES, LLC is a Limited Liability
   Company organized under the laws of the State of New York and does business
   within the State of Georgia, particularly within Gwinnett County, Georgia.
8. Defendant NORTHSTAR LOCATION SERVICES, LLC has no registered agent
   but has a physical address for service at 4285 Genesee Street, Cheektowaga, New
   York, 14225 and a principal place of business at the same address. The Summons
   and Complaint may be served on Defendant at said address or wherever it may
   be found.
9. Defendant NORTHSTAR LOCATION SERVICES, LLC is a debt collection
   company operating within, and actively collecting consumer debts in, the State

                                     Page 2 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 3 of 12




   of Georgia, and is a “debt collector” as that term is defined by 15 U.S.C. §
   1692a(6).
10. Defendant NORTHSTAR LOCATION SERVICES, LLC is in the business of
   debt collection.
11. Defendant NORTHSTAR LOCATION SERVICES, LLC is licensed as a
   collection agency by the Department of Consumer Affairs, the City of New York,
   License #1179143.
12. Defendant NORTHSTAR LOCATION SERVICES, LLC prominently holds
   itself   out      as   a   debt   collector   on      its    public   website   located   at
   https://www.gotonls.com/.
13. Defendant NORTHSTAR LOCATION SERVICES, LLC uses instrumentalities
   of interstate commerce or the mails in a business the principal purpose of which
   is the collection of any debts.
14. Defendant        NORTHSTAR          LOCATION               SERVICES,      LLC     directed
   communications to Plaintiff using means of interstate commerce while Plaintiff
   resided in Georgia and in this judicial district.
15. Defendant NORTHSTAR LOCATION SERVICES, LLC regularly collects or
   attempts to collect, directly or indirectly, debts owed or due or asserted to be
   owed or due another.
16. Defendant NORTHSTAR LOCATION SERVICES, LLC holds itself out to the
   public as a company that frequently collects or attempts to collect debts on behalf
   of its clients.
17. The vast majority of Defendant NORTHSTAR LOCATION SERVICES, LLC’s
   income is derived from debt collection.



                                          Page 3 of 12
       Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 4 of 12




18. Defendant NORTHSTAR LOCATION SERVICES, LLC’s principle purpose is
    the collection of debts.
19. Defendant BARCLAYS BANK DELAWARE is a bank organized under the
    laws of the United States and does business within the State of Georgia,
    particularly within Gwinnett County, Georgia.
20. Defendant BARCLAYS BANK DELAWARE has a physical address for service
    at 125 South West Street, Wilmington, Delaware, 19801 and a principal place of
    business at the same address. The Summons and Complaint may be served on
    Defendant BARCLAYS BANK DELAWARE at said address or wherever it may
    be found.
21. At all material times referenced in this Complaint, Defendant NORTHSTAR
    LOCATION SERVICES, LLC was acting as an agent of Defendant BARCLAYS
    BANK DELAWARE.
22. At all material times referenced in this Complaint, Defendant BARCLAYS
    BANK DELAWARE exercised control over the actions of Defendant
    NORTHSTAR LOCATION SERVICES, LLC.
                     FACTS RELEVANT TO ALL COUNTS
23. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. §
    1692(a)(3), as he is a natural person who Defendants alleged was obligated to
    pay a consumer debt.
24. Plaintiff allegedly incurred a financial obligation for the use of a consumer credit
    card issued by Barclays Bank Delaware which Defendants allege has a balance
    of $2,235.49 (the “Debt”).
25. The Debt is alleged to have arisen from one or more transactions.
26. The Debt was primarily for personal, family, or household purposes.

                                       Page 4 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 5 of 12




27. The Debt was in default at the time Defendants attempted to collect it.
28. On or about July 6, 2020, Plaintiff received a dunning letter from Defendant
   NORTHSTAR LOCATION SERVICES, LLC (the “Dunning Letter”). A true
   and correct copy of the Dunning Letter is attached hereto as Exhibit “A.”
29. On or about 1:16 P.M. on July 8, 2020, Defendant NORTHSTAR LOCATION
   SERVICES, LLC contacted Plaintiff’s brother Michael LaChance on his
   personal cell phone three (3) times in attempt to collect the Debt.
30. Michael    LaChance     informed     Defendant    NORTHSTAR          LOCATION
   SERVICES, LLC that they were calling Michael LaChance, that the cell phone
   number they were calling did not belong to Plaintiff, and to please not call
   Michael LaChance’s personal cell phone about the Debt.
31. Defendant NORTHSTAR LOCATION SERVICES, LLC did not listen to
   Michael LaChance but instead continued to harass him about the Debt, calling
   him on or about the following additional times: once at 9:29 A.M. on July 15,
   2020; once at 8:33 A.M. on July 20, 2020, once at 8:03 A.M. on July 21, 202,
   and twice at 9:52 A.M. on July 23, 2020.
32. In its calls, Defendant NORTHSTAR LOCATION SERVICES, LLC told
   Michael LaChance about the Debt.
33. On July 28, 2020 Plaintiff’s counsel sent a letter on behalf of Plaintiff to
   Defendant NORTHSTAR LOCATION SERVICES, LLC via certified mail
   requesting validation of the Debt pursuant to FDCPA § 1692(g) (the “Validation
   Letter”). A true and correct copy of the Validation Letter is attached hereto as
   Exhibit “B.”




                                       Page 5 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 6 of 12




34. Defendant NORTHSTAR LOCATION SERVICES, LLC received the
   Validation Letter on July 31, 2020. A true and correct copy of the United States
   Postal Service’s proof of delivery is attached hereto as Exhibit “C.”
35. As of the date of filing this Complaint, Defendant NORTHSTAR LOCATION
   SERVICES, LLC has not responded to the Validation Letter.
36. Upon hearing that a debt collector was calling his brother, Plaintiff suffered
   incredible emotional distress and embarrassment.
37. Plaintiff’s emotional distress and embarrassment continued each time Defendant
   NORTHSTAR LOCATION SERVICES, LLC made additional calls to his
   brother.
38. Because of Defendant NORTHSTAR LOCATION SERVICES, LLC’s
   continued harassment of Plaintiff’s brother about the Debt, Plaintiff was forced
   to spend time and money to make them stop, including hiring an attorney to
   investigate and stop the illegal collections efforts.
39. Even after hiring his attorney, Plaintiff’s emotional distress remains because he
   is unsure of the status of the Debt and its legitimacy due to Defendant
   NORTHSTAR LOCATION SERVICES, LLC’s stubborn refusal to validate the
   Debt.
40. In their attempts to collect the Debt, Defendant NORTHSTAR LOCATION
   SERVICES, LLC violated the FDCPA and both Defendants violated the FBPA.
                                    COUNT I
                     Violation of FDCPA §§ 1692b and 1692c
41. The Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).
42. Defendant NORTHSTAR LOCATION SERVICES, LLC is a “debt collector” as
   that term is defined by 15 U.S.C. § 1692a(6).


                                       Page 6 of 12
       Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 7 of 12




43. The collections calls to Plaintiff’s brother are “communication[s]” as that term is
   defined by 15 U.S.C. § 1692a(2).
44. Defendant NORTHSTAR LOCATION SERVICES, LLC failed to state that it
   was confirming or correcting location information concerning Plaintiff when it
   made its calls to Michael LaChance in violation of FDCPA § 1692b(1).
45. Defendant NORTHSTAR LOCATION SERVICES, LLC stated that Plaintiff
   owed a debt when it made its calls to Michael LaChance in violation of FDCPA
   § 1692b(2).
46. Defendant NORTHSTAR LOCATION SERVICES, LLC called Michael
   LaChance more than once without being requested to do so, without reasonable
   belief that the earlier responses of Michael LaChance were erroneous or
   incomplete and that Michael LaChance then had correct or complete location
   information, in violation of FDCPA § 1692b(3).
47. Plaintiff’s brother Michael LaChance is a “third party” as that term is defined by
   15 U.S.C. § 1692c.
48. Michael LaChance is not, nor was he ever, Plaintiff’s attorney, a consumer
   reporting agency, the creditor, the attorney of the creditor, or the attorney of the
   debt collector.
49. Neither the Plaintiff nor any court of competent jurisdiction ever gave Defendant
   NORTHSTAR LOCATION SERVICES, LLC consent or permission to contact
   Michael LaChance about the Debt.
50. Defendant NORTHSTAR LOCATION SERVICES, LLC called Michael
   LaChance multiple times about the Debt in violation of FDCPA § 1692c(b).




                                       Page 7 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 8 of 12




                                     COUNT II
                            Violation of FDCPA § 1692f
51. Defendant NORTHSTAR LOCATION SERVICES, LLC used unfair or
   unconscionable means to attempt to collect the Debt in violation of 15 U.S.C. §
   1692(f) by intentionally embarrassing Plaintiff so that he would pay them to make
   them stop.
                                   COUNT III
                     Violation of FDCPA §§ 1692e and 1692g
52. In the Dunning Letter, Defendant NORTHSTAR LOCATION SERVICES, LLC
   stated that “[i]f you notify this office in writing within 30 days from receiving
   this notice that you dispute the validity of this debt, or any portion thereof, this
   office will obtain verification of the debt or obtain a copy of a judgment and mail
   you a copy of such judgment or verification.”
53. Plaintiff followed the instructions in the Dunning Letter when he had his attorney
   send the Validation Letter, which was both sent and received within 30 days of
   the Dunning Letter.
54. Defendant NORTHSTAR LOCATION SERVICES, LLC violated FDCPA §
   1692(g) by failing to respond to the Validation Letter.
55. Defendant NORTHSTAR LOCATION SERVICES, LLC’s failure to respond to
   the Validation Letter further renders their statement that they will mail a copy of
   the verification to Plaintiff a false or misleading statement in violation of FDCPA
   § 1692(e).
                                      COUNT IV
 Violation of the Georgia Fair Business Practices Act, O.C.G.A. § 10-1-390, et
                                           seq.
56. Plaintiff incurred the Debt as a result of engaging into “[c]onsumer transactions”
   as the term is defined by O.C.G.A. § 10-1-392(10).

                                      Page 8 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 9 of 12




57. Defendant BARCLAYS BANK DELAWARE is liable for the debt collection
   activities of Defendant NORTHSTAR LOCATION SERVICES, LLC.
58. Defendants do not maintain a place of business or keep assets within the State of
   Georgia
59. Defendants’ unfair or deceptive acts to collect the Debt occurred in commerce,
   in violation of O.C.G.A. § 10-1-393(a).
60. Defendants’ actions and omissions violate the Fair Debt Collection Practices Act,
   15 U.S.C. § 1692 et seq. as detailed above.
61. A violation of the Fair Debt Collection Practices Act is also a violation of
   Georgia’s Fair Business Practices Act. See 1st Nationwide Collection Agency v.
   Werner, 288 Ga. App. 457, 458-60 (2007).
62. Defendants’ attempt to collect the Debt by harassing Plaintiff’s brother was
   unfair or deceptive.
                             DAMAGES
63. As result of Defendant NORTHSTAR LOCATION SERVICES, LLC’s
   violations of the FDCPA, Plaintiff is entitled to actual damages pursuant to 15
   U.S.C. § 1692k(a)(1); statutory damages in an amount up to $1,000.00 pursuant
   to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorneys’ fees and costs pursuant
   to 15 U.S.C. § 1692k(a)(3), from Defendant NORTHSTAR LOCATION
   SERVICES, LLC.
64. Plaintiff has suffered and continues to suffer actual damages as a result of
   Defendants’ unlawful conduct.
65. As a direct consequence of Defendants’ acts and omissions, Plaintiff suffered and
   continues to suffer from humiliation, anger, anxiety, emotional distress, mental
   anguish, fear, frustration, embarrassment, and other damages in an amount to be
   proven at trial.
                                      Page 9 of 12
      Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 10 of 12




66. As a direct consequence of Defendants’ acts and omissions, Plaintiff has incurred
   the cost of hiring legal counsel to determine the status of the Debt and defend
   against collection of the Debt.
67. Defendants’ failure to comply with the Georgia Fair Business Practices Act
   provisions constitutes an unfair or deceptive act under O.C.G.A. § 10-1-393(a)
   and, as such, Plaintiff is entitled to damages plus reasonable attorney’s fees.
68. Defendants acted willfully and with malice, wantonness, oppression, or with that
   entire want of care which would raise the presumption of conscious indifference
   to the consequences of its actions, entitling Plaintiff to an award of punitive
   damages in an amount to be determined at trial.


       WHEREFORE, PLAINTIFF prays for the following relief:
       (a) Judgment finding Defendant NORTHSTAR LOCATION SERVICES,
          LLC liable for violations of the Fair Debt Collection Practices Act and the
          Georgia Fair Business Practices Act;
       (b) Judgment finding Defendant BARCLAYS BANK DELAWARE liable for
          violations of the Georgia Fair Business Practices Act;
       (c) Actual damages pursuant to 11. U.S.C. § 362(k), 15 U.S.C. §
          1692(k)(a)(1), and O.C.G.A. § 10-1-399(a);
       (d) Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692(k)(a)(2);
       (e) Treble damages pursuant to O.C.G.A. § 10-1-399(c);
       (f) Costs of litigation and reasonable attorney’s fees pursuant to 11. U.S.C. §
          362(k), 15 U.S.C. § 1692(k)(a)(3), and O.C.G.A. § 10-1-399(d);
       (g) Punitive damages pursuant to 11. U.S.C. § 362(k) and O.C.G.A. § 10-1-
          399(a); and

                                      Page 10 of 12
Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 11 of 12




(h) For such other and further relief as this Court deems just and proper.
           PLAINTIFF DEMANDS A TRIAL BY JURY
Dated: September 17, 2020.
                                         Respectfully submitted,

2194 North Road                          /s/ Brandon K. Honsalek
Snellville, GA 30078                     Brandon K. Honsalek
Phone: 404-913-6992                      Georgia Bar No. 742962
Fax: 470-745-4141                        Honsalek Law, LLC
Email: brandon@honsalek.com              Attorney for Plaintiff




                               Page 11 of 12
     Case 1:20-cv-03848-JPB-JSA Document 1 Filed 09/17/20 Page 12 of 12




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been
prepared in accordance with the font type and margin requirements of Local Rule
5.1 of the Northern District of Georgia, using a font type of Times New Roman and
a point size of 14.
                                             Respectfully submitted,

       2194 North Road                       /s/ Brandon K. Honsalek
       Snellville, GA 30078                  Brandon K. Honsalek
       Phone: 404-913-6992                   Georgia Bar No. 742962
       Fax: 470-745-4141                     Honsalek Law, LLC
       Email: brandon@honsalek.com           Attorney for Plaintiff




                                   Page 12 of 12
